Exhibit 10.1
[Execution Copy]
STACK TECHNOLOGY TRANSFER AND LICENSE AGREEMENT (“STTA”)
dated as of October 27, 2009
between
FUELCELL ENERGY, INC.
and
POSCO POWER
Confidential treatment requested as to certain portions of this exhibit marked
with an *. Such portions have been redacted and filed separately with the SEC.



 

 



--------------------------------------------------------------------------------



 



         
I. DEFINITIONS
    5  
 
       
II. LICENSE GRANT
    10  
 
       
2.1 FCE Technology License.
    10  
 
       
2.2 Distribution Rights
    11  
 
       
2.3 POSCO Technology License
    11  
 
       
2.4 License to POSCO Power Upon Expiration of the Term
    12  
 
       
2.5 License to FCE Upon Expiration of the Term
    12  
 
       
2.6 Use of “FCE” Trademarks
    12  
 
       
2.7 Transfer of Technical Data
    12  
 
       
2.8 Joint Committee(s)
    13  
 
       
2.9 Manufacturing in Korea .
    13  
 
       
2.10 Regular Exchange of Technical Data
    14  
 
       
2.11 New product development and Improvements
    14  
 
       
III. OWNERSHIP OF INTELLECTUAL PROPERTY
    14  
 
       
3.1 Ownership of FCE Technology
    14  
 
       
3.2 Ownership of POSCO Technology
    14  
 
       
3.3 Joint Ownership
    14  
 
       
IV. ROYALTIES
    14  
 
       
4.1 Royalty Payments.
    14  
 
       
4.2 No Other Royalties, Payments, Etc
    15  
 
       
4.3 Royalty Report.
    15  
 
       
4.4 Royalty Determination Firm
    16  
 
       
V. CUSTOMER RESPONSIBILITY
    16  
 
       
5.1 End User Warranty
    16  
 
       
VI. GOVERNMENT REGULATIONS
    16  
 
       
6.1 POSCO Power Obligations
    16  
 
       
6.2 FCE Obligations
    16  

 

1



--------------------------------------------------------------------------------



 



         
6.3 DOE Approval
    16  
 
       
VII. REPRESENTATIONS AND WARRANTIES
    17  
 
       
7.1 Representations and Warranties of FCE
    17  
 
       
7.2 Representations and Warranties of POSCO Power
    18  
 
       
VIII. TERM
    19  
 
       
8.1 Term
    19  
 
       
8.2 Extension
    19  
 
       
IX. TERMINATION
    19  
 
       
9.1 Termination by Mutual Agreement
    19  
 
       
9.2 FCE Termination by Material Breach of POSCO Power.
    19  
 
       
9.3 POSCO Power Termination by Material Breach of FCE.
    20  
 
       
9.4 Return of FCE Technology
    21  
 
       
9.5 Return of POSCO Technology
    21  
 
       
9.6 Survival
    21  
 
       
X. INDEMNIFICATION
    21  
 
       
10.1 POSCO Power Obligations
    21  
 
       
10.2 FCE Obligations
    22  
 
       
10.3 Limitation of Damage
    23  
 
       
XI. CONFIDENTIAL INFORMATION
    23  
 
       
11.1 POSCO Power Obligations
    23  
 
       
11.2 POSCO Affiliate
    24  
 
       
11.3 FCE and POSCO Power Obligations
    24  
 
       
XII. NOTICES
    24  
 
       
XIII. ENTIRE AGREEMENT
    25  
 
       
XIV. APPLICABLE LAW AND ARBITRATION
    25  
 
       
14.1 Governing Law
    25  
 
       
14.2 Efforts to Resolve by Mutual Agreement
    25  

 

2



--------------------------------------------------------------------------------



 



         
14.3 ICC Arbitration
    25  
 
       
14.4 Waiver of Jury Trial
    26  
 
       
XV. MISCELLANEOUS
    26  
 
       
15.1 Amendment
    26  
 
       
15.2 Severability
    26  
 
       
15.3 Government Information
    26  
 
       
15.4 Independent Contractors
    26  
 
       
15.5 Assignment
    27  
 
       
15.6 No Third Party Beneficiary
    27  
 
       
15.7 Headings
    27  
 
       
15.8 Right to Injunction; Specific Performance
    27  
 
       
15.9 Force Majeure
    27  
 
       
XVI. SALES TARGETS AND EXCLUSIVITY
    28  
 
       
16.1 Sales Targets
    28  
 
       

     
Exhibits:
     
Exhibit A:
  Form of STTP
Exhibit B:
  Form of DOE Approval
Exhibit C:
  List of FCE Patents
Exhibit D:
  Sales Targets
 
   
Schedules:
     
Schedule A:
  POSCO Affiliates
Schedule B:
  Non-Exclusive Territory
Schedule C:
  FCE Previously Granted Distribution Rights

 

3



--------------------------------------------------------------------------------



 



THIS STACK TECHNOLOGY TRANSFER AND LICENSE AGREEMENT (this “Agreement”) is made
and entered into this 27th day of October, 2009, by and between FUELCELL ENERGY,
INC., a Delaware corporation having a place of business at 3 Great Pasture Rd.,
Danbury, CT 06813, U.S.A. (“FCE”) and POSCO POWER, a Korean corporation having a
place of business at Posteel Tower 20th floor, 735-3, Yeoksam-dong, Gangnam-gu,
Seoul 135-080, Korea (“POSCO Power”).
RECITALS:
A. POSCO Power and FCE are parties to a series of agreements identified as
follows (collectively, the “Transaction Agreements”):
(i) the Technology Transfer, Distribution and Licensing Agreement for the
transfer of Balance of Plant technology (the “Technology Transfer Agreement” or
“TTA”) and the Alliance Agreement (the “Alliance Agreement” or “AA”), both
executed as of February 7, 2007;
(ii) the Technology Transfer Program (“TTP”) executed as of July 11, 2007;
(iii) the Contract for the Supply of DFC Plants and DFC Modules from FCE to
POSCO Power ( “2008 Purchase Contract”) executed as of April 22, 2008;
(iv) the Contract for the Supply of DFC Modules and DFC Components from FCE to
POSCO Power ( “2009 Purchase Contract”) executed as of June 9, 2009; and
(v) the Securities Purchase Agreement by and between FCE and POSCO Power (the
“2009 Securities Purchase Agreement”) executed as of June 9, 2009.
B. FCE has developed technology for the assembly of Fuel Cell Stack Modules from
Repeating Components, Module Components and Non-Repeating Components (“Module
Assembly”) for use in high temperature Molten Carbonate Fuel Cell (“MCFC”) power
plants known as the “Direct FuelCell®” (DFC®), and is developing new DFC based
products currently designated by FCE as “DFC/T®”, “DFC-ERG®” and “DFC/H2®”.
C. FCE wishes to grant a license of the FCE Technology (defined below) to POSCO
Power and/or POSCO Affiliates and transfer the FCE Technology and provide
technical assistance and support to POSCO Power. POSCO Power wishes to accept
such a license and receive the FCE Technology, technical assistance and support,
all in accordance with the terms of this Agreement and the other Transaction
Agreements (defined below), as applicable.
D. POSCO Power, together with the POSCO Affiliates (defined below), wishes to
engage in Fuel Cell Stack Module Assembly, Conditioning, Diagnosis and Repairing
of such Fuel Cell Stack Module in Korea under license from FCE, and to continue
in the commercialization of the DFC technologies in the Korean Market (defined
below) and in the Non-Exclusive Territory (defined below).

 

4



--------------------------------------------------------------------------------



 



E. POSCO Power wishes to grant a license of the POSCO Technology (defined below)
to FCE for the purpose of allowing FCE to further improve and modify the Fuel
Cell Stack Module technologies developed by FCE, in accordance with the terms of
this Agreement and the other Transaction Agreements, as applicable.
F. The Parties acknowledge and agree that Fuel Cell Stack Module Manufacturing
in Korea (defined below) under the license granted herein by FCE may achieve,
among other things, cost reduction, product improvement, lead time improvement
and service quality improvement. It is thus intended that POSCO Power will
engage, directly or indirectly through one or more POSCO Affiliates or
independent third parties, in Fuel Cell Stack Module Manufacturing in Korea on
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below and intending to be legally bound, the parties agree as follows:
I. DEFINITIONS
As used in this Agreement, the following terms shall have the following
respective meanings which are intended to define the scope of this Agreement:
“Additional Term” shall have the meaning set forth in Section 8.2.
“Applicable Laws” shall mean all applicable laws, treaties, ordinances,
judgments, decrees, injunctions, writs, orders, rules, regulations,
interpretations and permits of any Governmental Authority.
“Balance of Plant” or “BOP” shall mean all subsystems for operation and
generation of electrical power by DFC’s MCFCs in one or more stacks and
including, but not limited to, fuel pre-treatment boilers, water recovery, fuel
exhaust burner, inverter, control system, utility interface and start-up and
stand-by equipment. For the avoidance of doubt, BOP shall mean all components of
the DFC Power Plant other than the Fuel Cell Stack Module.
“DFC” shall mean FCE’s proprietary MCFC.
“DFC Components” means a quantity of Repeating Components (RC), Non-Repeating
Components (NRC) and Module Components from which a complete Fuel Cell Stack
Module may be assembled.
“DFC Manuals” means the documents prepared and provided by FCE which contain,
but are not necessarily limited to, instructions for installation, operation,
initial start-up, field procedures, instrumentation and controls, diagnosis and
maintenance of the DFC Power Plants.

 

5



--------------------------------------------------------------------------------



 



“DFC Module Kit” shall mean a set of components comprised of Module Components,
NRC, and RC, which are manufactured wholly by FCE, in sufficient quantity for
the subsequent assembly and conditioning by POSCO Power of a complete Fuel Cell
Stack Module.
“DFC Power Plant” shall mean the MCFC power plant comprising the Fuel Cell Stack
Module and the BOP, and shall specifically exclude items of equipment such as
foundations, structures, enclosures, transmission/distribution lines and
interconnections, fuel lines, fuel preparation and clean-up equipment water
drainage/removal, computer hardware and software and any other items related to
the foregoing.
“DOE Approval” shall mean the necessary consent or approval from the U.S.
Department of Energy, in form substantially similar to the form of DOE Approval
set forth in Exhibit B attached hereto.
“Effective Date” shall mean the date upon which all the obligations of FCE set
forth in Section 6.3 have been satisfied or waived.
“Fuel Cell Stack” shall be comprised of RC and NRC as defined herein below.
“Fuel Cell Stack Module” shall mean the Module Components and the Fuel Cell
Stack.
“Fuel Cell Stack Module Manufacturing in Korea” shall mean the engagement by
POSCO Power, directly or indirectly through one or more POSCO Affiliates or
independent third parties, to manufacture certain components of Module Component
and NRC (as defined below) under the condition as set forth in Section 2.9.
“FCE Products” shall mean DFC Power Plants currently designated DFC300MA,
DFC1500MA, DFC1500B and DFC3000 with introductory ratings of 300 kW, 1.2 MW, 1.4
MW and 2.8 MW, respectively, and modifications and improvements thereof,
regardless of how designated by FCE, which are made available, or in the future
may be made available, for commercial use or sale by FCE during the Term.
“FCE Know-How” shall mean all technical information, know-how, inventions
(whether patented or not), trade secrets, and other technical, engineering and
design information and data, as available and/or in then current use by FCE,
whether included as part of the DFC Manual or not, including all information
provided by third parties to FCE, related to the Module Assembly Process, Module
Conditioning Process, and the Module Repair Process; the Module Assembly
Facility Data, Module Conditioning Facility Data, and the Module Repair Facility
Data; the Module Components; and the NRC. It is understood that FCE Know-How
shall not include: (i) information and data relating to machines or processes
used in the manufacture of RC materials, parts, and components; (ii) information
and data relating to design, manufacture and materials used for the RC; and
(iii) information and data which is subject to restriction on disclosure by a
third party, provided, however, that FCE shall exercise commercially reasonable
good faith efforts to obtain the consent needed to make such information
available to POSCO Power. It is

 

6



--------------------------------------------------------------------------------



 



further understood that FCE Know-How shall not include such information which
relates to “New DFC Based Products”.
“FCE Patents” shall mean the letters patents, and any applications for letters
patent which have a “Convention Date” under the International Convention for the
Protection of Industrial Property prior to the earlier of the expiration or
termination date of this Agreement and which are owned or acquired by FCE or in
which FCE has or acquires a licensable interest (including without limitation
any U.S. or non-U.S. patents and patent applications that are counterparts
thereof, and/or any divisions, continuations, continuations-in-part or reissues,
reexaminations, renewals, substitutions, extensions, supplementary protection
certificates in respect thereof) and which relate to the technology being
licensed hereunder to POSCO Power as listed in Exhibit C attached hereto.
“FCE Technology” shall mean FCE Patents and FCE Know-How.
“Force Majeure” shall mean unforeseen circumstances beyond the reasonable
control and without the fault or negligence of either Party and which such Party
is unable to prevent or provide against by the exercise of reasonable diligence
including, but not limited to, acts of God, any acts or omissions of any civil
or military authority, earthquakes, strikes or other labor disturbances, wars
(declared or undeclared), terrorist and similar criminal acts, epidemics, civil
unrest and riots.
“Governmental Authority” shall mean any supranational, national, federal, state,
municipal or local government or quasi-governmental or regulatory authority
(including a national securities exchange or other self-regulatory body),
agency, court, commission or other similar entity, domestic or foreign.
“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Initial Term” shall have the meaning set forth in Section 8.1.
“Korean Market” shall mean the Republic of Korea.
“Korean Company” shall include any corporation, company or entity established
under the laws of the Republic of Korea, including any Subsidiary thereof,
wherever located or established, other than POSCO Power and POSCO Affiliates.
“MCFC” shall mean molten carbonate fuel cell.
“Module Assembly Facility Data” shall mean engineering and design information
and data, as available and/or in then current use by FCE, including but not
limited to the construction, operation and maintenance of facilities, equipment,
and tooling to perform Module Assembly Processes.
“Module Assembly Process” shall mean engineering and design information and
data, inventions, trade secrets, know-how, work instructions, and related
information as

 

7



--------------------------------------------------------------------------------



 



available and/or in then current use by FCE, including but not limited to the
assembly of Fuel Cell Stack Modules from RC, NRC, and Module Components as well
as information and know-how related to quality assurance and quality control
(QA/QC) for the assembly process.
“Module Components” shall mean parts and components of the Fuel Cell Stack
Module other than Fuel Cell Stack, necessary to assemble a Fuel Cell Stack
Module, including but not limited to the catalytic oxidizer, mixer/eductor,
stack enclosure vessel, enclosure insulation, flex hoses and instrumentation
tubing.
“Module Conditioning Facility Data” shall mean engineering and design
information and data, as available and/or in then current use by FCE, including
but not limited to the construction, operation and maintenance of facilities,
equipment, and tooling to perform Module Conditioning Processes.
“Module Conditioning Process” shall mean the first heat treatment process
following the complete assembly of Fuel Cell Stack Module, through which the
initial product tests and quality checks are performed.
“Module Repair Facility Data” shall mean engineering and design information and
data, as available and/or in then current use by FCE, including but not limited
to the construction, operation and maintenance of facilities, equipment, and
tooling to perform Module Repair Processes.
“Module Repair Process” shall mean all processes including tear-down, diagnosis,
testing, replacing, repairing and conditioning of a malfunctioning Fuel Cell
Stack Module, excluding those portions of the diagnosis and repair process which
relate to RC, to place such Fuel Cell Stack Module in a re-operable condition.
“New DFC-Based Products” shall mean, as currently designated by FCE, the DFC/T®,
the DFC/H2®, the DFC-ERG®, and any modifications and derivation in whole or in
part of thereof, regardless of designation.
“New DFC-Based Technology” shall mean all technical information, know-how,
inventions (whether patented or not) or trade secrets, which relate to the New
DFC-Based Products.
“New Joint Products” shall mean products which are unique and distinct from the
New DFC Based Products and New DFC-Based Technology, and for which FCE has not,
as of the Effective Date of the STTA, commenced initial concept development,
analysis or product development activities; for example, fuel cell technology
for on-site application, industrial back-up power application, and marine
application.
“Non-Exclusive Territory” shall mean the jurisdictions set forth in Schedule B
hereto, it being understood and agreed that additional jurisdictions may be
added, as mutually agreed by the Parties from time to time.

 

8



--------------------------------------------------------------------------------



 



“Non-Repeating Components” or “NRC” means parts and components necessary for the
assembly of the Fuel Cell Stack other than RC, including but not limited to
supporting hardware, manifolds, instrumentation, assembly and compression
hardware.
“Party” shall mean FCE or POSCO Power, or when used in the plural, FCE and POSCO
Power.
“Person” shall mean any natural person, firm, partnership, association,
corporation, company, joint venture, trust, business trust, Governmental
Authority or other entity.
“POSCO Affiliate” shall mean each of those entities controlled by, or under
common control with, POSCO Power, which may receive all or part of the FCE
Technology in connection with this Agreement, and which are listed in
Schedule A, it being understood and agreed that additional entities may be added
as mutually agreed by the Parties.
“POSCO Modules” shall mean Fuel Cell Stack Modules manufactured by POSCO under
license from FCE.
“POSCO Module Net Sales” shall mean the revenues generated from the sales by
POSCO Power or POSCO Affiliate of the POSCO Modules; less the POSCO Module Net
Sales Adjustments, all determined in accordance with Section 4.1(c) below.
“POSCO Module Net Sales Adjustments” shall include the cost of DFC Components,
DFC Module Kit, or any components or parts of the POSCO Modules, purchased by
POSCO Power and/or any POSCO Affiliate from FCE and POSCO Products and POSCO
Parts that (a) are manufactured using the proprietary technology, engineering
and design, know-how and inventions of POSCO Power and/or any POSCO Affiliate,
and (b) do not use or contain any FCE Technology and the following items
incurred in normal, bona fide, commercial transactions to the extent to which
they are actually paid and expressly included in the gross invoice price:
(i) sales returned; (ii) sales discounts; (iii) duties and taxes on sales;
(iv) transportation insurance premiums; (v) packing expenses on sales;
(vi) transport expenses on sales.
Further, sales and purchases by and between POSCO Power and POSCO Affiliate to
effect the sales of POSCO Modules, to customers shall be excluded only to the
extent such POSCO Modules are not put into use or operation by such POSCO
Affiliate. If such POSCO Modules are subsequently resold to third parties, such
subsequent sale to the third party shall be included.
In addition, the Parties recognize and agree that there should not be any
duplicate royalties counting for any single transaction by calculating royalties
under the previous TTA and this STTA, thus, any royalty calculation resulting
from the Net Sales of POSCO Module under this STTA shall be taken into account
with the calculation of the royalties resulting from the Net Sales of DFC Power
Plants, POSCO Products and/or POSCO Parts under the TTA.

 

9



--------------------------------------------------------------------------------



 



“POSCO Parts” shall mean any parts or components of POSCO Products.
“POSCO Products” shall mean any products, regardless of designation, which are
the same as, or a modification or derivation in whole or in part of FCE
Products.
“POSCO Technology” shall mean all inventions, know-how, trade secrets, data or
information arising or developed independently, during the Term, by POSCO Power
and POSCO Affiliates and (i) by any employee of POSCO Power or POSCO Affiliate
or (ii) by POSCO Power or POSCO Affiliate vendors, subcontractors, consultants
or suppliers (but only to the extent that POSCO Power or POSCO Affiliate has
obtained rights thereto), derived from or based on the FCE Technology,
including, without limitation, technical information, know-how, inventions
(whether patented or not), trade secrets, and other technical, engineering and
design information and data, detailed drawings, bill of material, system
analytical models, system operating software, manufacturing plant data, vendor
qualification and selection procedures, and quality assurance procedures.
“Repeating Components” or “RC” shall consist of discrete fuel cell packages
composed of active fuel cell components, which include but are not limited to
anodes, cathodes, current collector plates, and matrices.
“Royalty Determination Firm” shall have the meaning set forth in Section 4.4.
“Stack Technology Transfer and License Agreement” or “STTA” shall mean this
Agreement.
“Stack Technology Transfer Protocol” or “STTP” shall mean that certain document
containing the detailed terms and schedules relating to the transfer by FCE of
FCE Technology, including the scope of assistance and support provided, to POSCO
Power and POSCO Affiliates, as applicable, it being understood and agreed that,
the STTP shall become part of this Agreement, as Exhibit A hereto.
“Subsidiary” shall mean, with respect to any Person (for the purposes of this
definition, the “parent”), any other Person (other than a natural person),
whether incorporated or unincorporated, of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned by the parent or by one or more of its
respective Subsidiaries or by the parent and any one or more of its respective
Subsidiaries.
“Term” shall have the meaning set forth in Section 8.1.
II. LICENSE GRANT
2.1 FCE Technology License.
(a) During the Term, and subject to the terms of this Agreement, FCE hereby
grants to POSCO Power:

 

10



--------------------------------------------------------------------------------



 



(i) an exclusive right and license to use the FCE Technology to construct,
assemble, manufacture, use, sell, import, maintain, service and/or repair POSCO
Modules in the Korean Market;
(ii) a right and license to use the FCE Technology to sell, export, maintain,
service and/or repair POSCO Modules in the Non-Exclusive Territory; and
(iii) an exclusive right and license to have manufactured and assembled in the
Korean Market, POSCO Modules by POSCO Affiliates in Korea, subject to the
execution by POSCO Affiliates of confidentiality agreements substantially
similar to the terms and conditions set forth in Article XI of this Agreement.
(b) For the avoidance of doubt, the foregoing license consists of a right and
license to use the FCE Know-How, and a right and license under the FCE Patents
which cover the FCE Know-How, which are now owned or which may hereafter be
acquired by, or granted to FCE and under which FCE has or may acquire the right
to grant such a right and license.
(c) At the request of POSCO Power, and upon consent by FCE, which consent shall
not be unreasonably withheld, FCE shall designate any POSCO Affiliate indicated
by POSCO Power as an additional licensee under this Agreement.
2.2 Distribution Rights. FCE hereby grants to POSCO Power or any POSCO
Affiliate, as applicable, a non-exclusive right to distribute, sell, maintain,
export/import, service and/or repair Fuel Cell Stack Modules and FCE Products in
the Korean Market and in the Non-Exclusive Territory during the Term, subject to
certain distribution rights previously granted by FCE to other third parties;
provided, however, that during the Term, FCE shall (i) not grant any new
distribution rights for FCE Products for the Korean Market; (ii) in any way
extend the term of any distribution rights granted to any third parties prior to
the date hereof with respect to the Korean Market upon expiration or termination
thereof; or (iii) not sell the FCE Products in the Korean Market or to any third
party (except as permitted in the Alliance Agreement) which, in its reasonable
judgment after due inquiry, may have an intention to re-sell the same in the
Korean Market. A list of all distribution rights granted by FCE prior to the
date hereof is set forth in Schedule C attached hereto.
2.3 POSCO Technology License. POSCO Power hereby grants to FCE a non-exclusive,
non-assignable, non-sublicensable and paid-up license to use POSCO Technology
during the Term and to manufacture, have manufactured and sell FCE Products that
incorporate POSCO Technology by giving prior notice to POSCO Power.
Notwithstanding the foregoing, the Parties agree that FCE may sub-license the
POSCO Technology to a third party for the sole purpose of further developing and
improving the FCE Technology, with prior written consent of POSCO Power,
provided that any such development or improvement shall be transferred to POSCO
Power and that the third party shall not use or commercialize the POSCO
Technology, without the prior written consent of POSCO Power, which consent
shall be given at POSCO Power’s sole discretion.

 

11



--------------------------------------------------------------------------------



 



2.4 License to POSCO Power Upon Expiration of the Term. Upon expiration of the
Term, FCE hereby agrees to continue and extend the grant and license, on a
non-exclusive basis, to POSCO Power of all rights set forth under Section 2.1 of
this Agreement, subject to the payment by POSCO Power to FCE of royalties to be
mutually determined by the Parties upon such expiration through commercially
reasonable good faith efforts; provided, that in the absence of an agreed
royalty determination within the sixty (60) day period immediately following the
initial request by either Party to determine the royalties, the Parties will
submit to binding determination in accordance with Section 4.4. Such
determination shall take into account any compensation owed by FCE to third
parties.
2.5 License to FCE Upon Expiration of the Term. Upon expiration of the Term,
POSCO Power hereby agrees to continue granting to FCE on a non-exclusive basis
all rights set forth under Section 2.3 of this Agreement, subject to the payment
by FCE to POSCO Power of royalties to be mutually determined by the Parties upon
such expiration through commercially reasonable good faith efforts, taking into
consideration the contribution of each Party to the POSCO Technology; provided,
that in the absence of an agreed royalty determination within the sixty (60) day
period immediately following the initial request by either Party to determine
the royalties, the Parties will submit to binding determination in accordance
with Section 4.4.
2.6 Use of “FCE” Trademarks. During the Term, FCE grants POSCO Power the right
to use “FCE” marks, in connection with the labeling, advertising or sale of
POSCO Modules that POSCO Modules made by it are “manufactured under license of
FUELCELL ENERGY, INC., U.S.A.”, or any other similar statement, to the extent
that such is, in fact, the case. In addition, FCE hereby grants to POSCO Power a
non-exclusive fully paid-up license and right to use, consistent with the terms
of this Agreement, any and all trademarks and trade names owned by FCE and
subject to appropriate provisions concerning protection of trademarks and trade
names, including quality control.
2.7 Transfer of Technical Data. FCE hereby agrees to provide POSCO Power, upon
completion of payment obligations described in Section 4.1(a) hereunder,
technical data and other information existing in documented form as of the
Effective Date, relating to the FCE Know-How in accordance with the terms of the
STTP. FCE hereby agrees that it will supply or cause to be supplied to POSCO
Power and POSCO Affiliates, as applicable, free of any charges, except as
indicated in the STTP, full up-to-date information, to the extent available in
documented form of FCE Technology in a form (e.g., drawings, standard operating
procedures, blueprints, written memoranda, training of employees or personal
consultation) or non-documented form via oral or other visual forms in a
commercially reasonable manner and form that will satisfactorily and
expeditiously accomplish the transfer of FCE Know-How to POSCO Power. FCE will
supply all such information in a reasonably usable form and in the English
language. In the event that POSCO Power requests, in writing, that FCE supply
such information in a technical form that differs from the technical form in
which FCE has previously supplied or offered to supply it, then POSCO Power
agrees to reimburse FCE the actual costs and expenses incurred by FCE; provided,
however, that POSCO Power will not be required to

 

12



--------------------------------------------------------------------------------



 



pay the costs of obtaining any such information if it is already available to
FCE in the form requested by POSCO Power. At its sole discretion, POSCO Power
may transfer to POSCO Affiliates the technical data described in this Section,
for the purpose, and subject to limitations, set forth in Section 2.1(a)(iii)
above.
2.8 Joint Committee(s). The Parties shall form one or more joint committee(s)
consisting of at least two members selected from time to time by each of FCE and
POSCO Power, for the purposes of: (i) developing a plan for Fuel Cell Stack
Module Manufacturing in Korea, as indicated in Section 2.9 below (hereafter the
“Localization Plan”), (ii) developing a joint development plan and strategy with
respect to the New Joint Products, New DFC-Based Technology and New DFC-Based
Products (hereinafter the “Joint Development Plan”), and (iii) developing a plan
for executing the technology transfer in accordance to the STTP (hereinafter the
“STTP Transfer Plan”), and (iv) such other matters as the Parties mutually
agree.
(a) The Localization Plan shall include, but not be limited to: (i) plan for
qualification of local vendors following FCE standard vendor qualification
procedures in effect from time to time; (ii) fabrication of first article
prototype POSCO Module(s); and (iii) a detailed plan to demonstrate the quality
of components and manufacturing processes incorporated in the Localization Plan.
(b) The Joint Development Plan shall include, but not limited to: (i) plan for
Parties to jointly develop and commercialize New Joint Products, New DFC-Based
Technologies and New DFC-Based Products in Korea and other countries.
(c) The STTP Transfer Plan shall include, but not limited to the plans to:
(i) draft and finalize the initial STTP draft to be completed by the execution
date of this Agreement, (ii) monitor the transfer progress in view of the STTP
as jointly deemed necessary, (iii) modify or update the STTP, and (iv) assist
and function as the communication channel between the Parties.
2.9 Manufacturing in Korea. POSCO Power may engage one or more POSCO Affiliates
and independent third parties to perform Fuel Cell Stack Module Manufacturing in
Korea upon completion of the transfer of the Module Component and NRC
technology, subject to completion of the activities described in Sections 2.9(a)
and 2.9(b) hereunder.
(a) Within 60 days of the earlier of May 31, 2011 or the completion of the Fuel
Cell Stack Module prototype manufacturing as defined in the STTP, and prior to
commencing local manufacturing of NRC and Module Components for sale to end use
customers, the Parties shall work in good faith and in a commercially reasonable
manner and agree on a localization schedule and the level of adjustment to the
royalty set forth in Section 4.1(b) herein (or other form of compensation, as
mutually agreed by the Parties), which shall be based on, among other things,
market conditions, cost of local manufacturing, and the availability of
qualified vendors.

 

13



--------------------------------------------------------------------------------



 



(b) The Parties acknowledge and agree that the quality of the components and
manufacturing processes incorporated in Fuel Cell Stack Module Manufacturing in
Korea is critical to the success of the continued commercialization of the DFC
technologies in the Korean Market. Thus, the Parties agree that any Fuel Cell
Stack Module Manufacturing in Korea by POSCO Power or any independent third
party designated by POSCO Power shall be subject to the prior consent of FCE as
to the satisfaction of FCE’s standard vendor qualification policies and
procedures in effect at the time.
2.10 Regular Exchange of Technical Data. During the Term, the Parties shall
exchange on a regular basis certain reasonably available technical data in
connection with the performance of this Agreement, in accordance with the terms
of the STTP.
2.11 New product development and Improvements. FCE acknowledges that POSCO Power
will be making efforts to develop new products and improve the FCE Technology
and agrees to provide POSCO Power with technical and related information
reasonably necessary and to the extent reasonably available to FCE for such new
product development and improvement efforts. POSCO Power acknowledges and agrees
that any such new product development and improvements shall be subject to
quality review and consent by FCE (which consent shall not be unreasonably
withheld) before they are incorporated into Fuel Cell Stack Modules.
III. OWNERSHIP OF INTELLECTUAL PROPERTY
3.1 Ownership of FCE Technology. POSCO Power acknowledges that all FCE
Technology in and relating to the FCE Products, whether developed by or for FCE
prior to or after the Effective Date of this Agreement, is and shall remain the
property of FCE or its third party licensors.
3.2 Ownership of POSCO Technology. All inventions, know-how, trade secrets, data
or information made, invented, conceived, created or otherwise developed by
POSCO Power and POSCO Affiliates, as applicable, and their employees, derived or
resulting from the FCE Technology shall be considered POSCO Technology and shall
be the sole property of POSCO Power or POSCO Affiliates, as applicable. For the
avoidance of doubt, it is understood and agreed that nothing contained herein
shall convey ownership to POSCO of any FCE Technology from which such POSCO
Technology is derived.
3.3 Joint Ownership. All inventions, know-how, trade secrets, data or
information which results from joint development by the Parties hereto shall be
jointly owned by the Parties. The Parties hereby agree to cooperate in good
faith in the filing of any and all patent applications in all jurisdictions.
IV. ROYALTIES
4.1 Royalty Payments.
In consideration of the license of FCE Technology granted herein, POSCO Power
agrees to pay to FCE the following royalty payments:

 

14



--------------------------------------------------------------------------------



 



(a) An up-front royalty payment in the amount of USD $10 million (the “Upfront
Payment”) shall be paid in full on the Effective Date of this Agreement. For the
avoidance of doubt, POSCO Power shall be responsible for payment of withholding
taxes or other payments.
(b) A royalty of 4.1% of the POSCO Module Net Sales, which is subject to
adjustment as set forth in Section 2.9(a), during the Initial Term. The royalty
payment shall be paid by POSCO Power in cash. The royalty payment shall be paid
semi-annually and within forty-five (45) days of June 30 and December 31 of each
year.
(c) The Parties acknowledge that although the Royalty set forth above in
Section 4.1(b)(i) shall be applicable, it may be difficult to ascertain the
royalties in certain transactions. Such transactions may include, but are not
limited to, transactions in which the POSCO Modules are leased, loaned, bartered
or exchanged for goods or services, transferred to a third party or any entity
affiliated or closely associated with POSCO Power at a price other than market
price or on terms other than in an arm’s length, or otherwise put into use by
POSCO Power or POSCO Affiliates. POSCO Power agrees to notify FCE within five
(5) days after entering into such arrangements, and the Parties shall
subsequently use commercially reasonable good faith efforts to establish
guidelines for determining the royalties for such transactions within sixty
(60) days from the date such notice is received, taking into consideration the
principles of the Korean GAAP and U.S. GAAP and incorporating the principles of
best accounting practices. If the Parties failed to reach agreement, the Parties
agree to abide by the procedures set forth in Section 4.4.
4.2 No Other Royalties, Payments, Etc. The Parties acknowledge and agree that,
other than the Upfront Payment and the Royalty, and certain reasonable travel,
per diem, and related expenses to be reimbursed pursuant to the STTP, POSCO
Power or any POSCO Affiliates shall not be liable for any fees, royalties,
expenses or payments in connection with the license rights granted herein or the
use by POSCO Power or POSCO Affiliates of the FCE Technology under this
Agreement.
4.3 Royalty Report.
(a) Regular Reports. When rendering payment of the foregoing royalties, POSCO
Power shall provide FCE with a written report showing the calculation of the
royalty, the number of products to which the royalty is applicable. At its
expense, FCE may, by its designated independent public accountants, audit the
royalty amounts reported by POSCO Power no more than once a year. To the extent
any sales are made by any POSCO Affiliates, POSCO Power agrees to furnish to FCE
copies of relevant books and records of the POSCO Affiliates for the sole
purpose of such audit by FCE.
(b) Final Report. POSCO Power shall deliver a written report to FCE within sixty
(60) days of the termination or expiration of this Agreement, containing
information relevant to the calculation of the royalties due under this
Agreement; provided that such report shall include the Net Sales of POSCO
Modules that are sold and on order by POSCO Power on or prior to the date of
termination or expiration and not previously

 

15



--------------------------------------------------------------------------------



 



reported to FCE, and such other information as may be necessary to determine the
royalties due hereunder.
4.4 Royalty Determination Firm. The Parties agree that in case of any dispute
with respect to the determination of royalty pursuant to Sections 2.3, 2.4,
4.1(c), 9.2 and 9.3, any such determination shall be determined by an
internationally recognized independent accounting firm jointly selected and paid
for by the Parties (“Royalty Determination Firm”). If the Parties dispute the
royalty amount determined by the Royalty Determination Firm, then the disputing
Party has the right at its own expense to retain another internationally
recognized independent accounting firm; and in such event, the determination of
the royalty shall be the average of the two determinations, provided that, that
the average of the two determinations shall not exceed by more than 10% of the
difference between the royalty amount determined by the Royalty Determination
Firm and the royalty amount determined by the independent determination firm.
V. CUSTOMER RESPONSIBILITY
5.1 End User Warranty. For POSCO Modules assembled by POSCO Power and/or POSCO
Affiliates from DFC Components supplied by FCE, POSCO Power shall be responsible
to the end user for warranty, performance guarantees and service obligations
related to the POSCO Modules. FCE shall have no obligations under the service
agreements which POSCO Power may execute with end users for POSCO Modules,
beyond the performance guarantees and warranties contained in the purchase
contracts for such products executed between POSCO Power and FCE.
VI. GOVERNMENT REGULATIONS
6.1 POSCO Power Obligations. POSCO Power hereby agrees to comply with the U.S.
Department of Commerce Export Administration Regulations concerning exportation
and re-exportation of technical data (including computer software), direct
products thereof or any components purchased hereunder to any countries or
territories. POSCO Power hereby gives FCE the assurance required by the U.S.
Department of Commerce Export Administration Regulations with respect to the
U.S. origin technical information furnished by FCE hereunder and the direct
product of such technical information.
6.2 FCE Obligations. FCE hereby agrees to comply with the U.S. Department of
Commerce Export Administration Regulations concerning exportation and
re-exportation of technical data (including computer software), direct products
thereof or any components purchased hereunder to any countries or territories.
FCE hereby gives POSCO Power the assurance required by the U.S. Department of
Commerce Export Administration Regulations with respect to the U.S. origin
technical information furnished by FCE hereunder and the direct product of such
technical information.
6.3 DOE Approval. FCE shall use its best efforts to obtain all necessary consent
or approval from the U.S. Department of Energy, in form substantially similar to
the form of DOE Approval set forth in Exhibit B attached hereto.

 

16



--------------------------------------------------------------------------------



 



VII. REPRESENTATIONS AND WARRANTIES
7.1 Representations and Warranties of FCE. FCE represents and warrants to POSCO
Power that as of the date hereof and as of the Effective Date:
(a) It has all requisite right, power and authority, to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby;
(b) The execution, delivery and performance by FCE of this Agreement, and the
consummation by FCE of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of FCE and no
other corporate actions or proceedings on the part of FCE are necessary to
authorize this Agreement and the transactions contemplated hereby. Assuming due
authorization, execution and delivery of this Agreement by POSCO Power hereto,
this Agreement constitutes a legal, valid and binding obligation of FCE
enforceable against it in accordance with its terms;
(c) The execution, delivery and performance by FCE of this Agreement, and the
consummation by FCE of the transactions contemplated hereby do not (i) violate
any Applicable Law; (ii) violate or conflict with any contract or agreement to
which FCE is a party; (iii) violate any Governmental Order; (iv) require the
approval, consent or permission of any Governmental Authority having authority
over FCE except for the DOE Approval; or (v) violate FCE’s organizational
documents;
(d) Neither FCE or any of its Subsidiaries nor any director, officer, agent,
employee or other Person acting on behalf of FCE or its Subsidiaries has, in the
course of its actions for, or on behalf of, FCE or any of its Subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of in any
material respect any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended; or (iv) made or received any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to or from any foreign or
domestic government official or employee;
(e) POSCO Power’s contemplated use of the FCE Technology under this Agreement
does not infringe and is not being infringed upon by any valid rights of any
third party, including but not limited to patent rights, copyrights, trademarks
or other intellectual property rights owned or controlled by third parties in
any country;
(f) The FCE Technology furnished to POSCO Power and POSCO Affiliates pursuant to
this Agreement will correspond to the FCE Technology used by FCE in the
manufacture of FCE Products. If any FCE Technology provided hereunder does not
meet this requirement and POSCO Power notifies FCE, FCE shall correct the
discrepancy at its own expense, by furnishing corrected FCE Technology; and

 

17



--------------------------------------------------------------------------------



 



(g) FCE Power Plants using FCE Technology are designed with commercially
reasonable safety precautions and FCE participates in on-going safety
certification programs for its plants, such as CSA.
(h) FCE recognizes and acknowledges that maintaining the scope of protection on
the FCE Technology in the Territory is critical to the success of the continued
commercialization of POSCO Modules in Korea. Thus, FCE represents and warrants
that it has been and it shall continue to take commercially reasonable defensive
and offensive measures to protect FCE Technology against encroachment by any
third parties.
7.2 Representations and Warranties of POSCO Power. POSCO Power represents and
warrants to FCE that as of the date hereof and as of the Effective Date:
(a) It has all requisite right, power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby;
(b) The execution, delivery and performance by POSCO Power of this Agreement,
and the consummation by POSCO Power of the transactions contemplated hereby,
have been duly and validly authorized by all necessary corporate action on the
part of POSCO Power and no other corporate actions or proceedings on the part of
POSCO Power are necessary to authorize this Agreement, and the transactions
contemplated hereby. Assuming due authorization, execution and delivery of this
Agreement by FCE hereto and thereto, this Agreement constitutes a legal, valid
and binding obligation of POSCO Power enforceable against it in accordance with
its terms;
(c) The execution, delivery and performance by POSCO Power of this Agreement,
and the consummation by POSCO Power of the transactions contemplated hereby, do
not: (i) violate any Applicable Law; (ii) violate or conflict with any Contract
to which POSCO Power is a party; (iii) violate any Governmental Order;
(iv) require the approval, consent or permission of any Governmental Authority
having authority over POSCO Power except for the DOE Approval; or (v) violate
POSCO Power’s organizational documents; and
(d) Neither POSCO Power or any of its Subsidiaries nor any director, officer,
agent, employee or other Person acting on behalf of POSCO Power or its
Subsidiaries has, in the course of its actions for, or on behalf of, POSCO Power
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made or
received any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to or from any foreign or domestic government official or
employee; and
(e) All work to be performed by POSCO Power in its manufacture, assembly and
test activities hereunder shall be performed in accordance with drawings,
manufacturing

 

18



--------------------------------------------------------------------------------



 



practices, instructions and quality plans as furnished by FCE or as mutually
agreed upon by the parties.
VIII. TERM
8.1 Term. The initial term of this Agreement (the “Initial Term”) shall commence
on the Effective Date and shall continue, unless earlier terminated in
accordance with the provisions set forth herein or in any Transaction Agreement,
for a period of ten (10) years from the Effective Date.
8.2 Extension. The Initial Term may be extended for additional terms (each,
“Additional Term”, and, together with the Initial Term, the “Term”), each for a
period of five (5) years, by mutual agreement on terms mutually agreed upon by
the Parties. This Agreement shall be extended only if the other Transaction
Agreements are extended for the same period.
IX. TERMINATION
9.1 Termination by Mutual Agreement. This Agreement may be terminated, without
any further obligation or liability by mutual written agreement of the Parties.
9.2 FCE Termination by Material Breach of POSCO Power.
(a) Notwithstanding anything to the contrary contained herein or in any other
Transaction Agreements, in the event POSCO Power materially breaches any
representation or warranty or materially fails to perform any obligation or
undertaking to be performed by it under this Agreement or any other Agreement
between the Parties and such material breach or failure is not cured within
sixty (60) days after notice from FCE specifying the nature of the breach, then,
FCE shall have the right to terminate this Agreement after complying with the
procedures set forth in Article XIV below.
(b) FCE Remedy. In the event that FCE terminates this Agreement pursuant to
Section 9.2(a):
(i) FCE may retain all POSCO Technology, including all copies and summaries
thereof, furnished by POSCO Power prior to such termination;
(ii) FCE shall have a non-exclusive perpetual license and right to use the POSCO
Technology to manufacture and sell the FCE Products, only to the extent that FCE
Products incorporate POSCO Technology, under all patents of all countries under
which POSCO Power or POSCO Affiliates, as applicable, during the Term, has or
may acquire the right to grant such licenses, provided that any sublicensing or
resale to any Korean Company by FCE shall be subject to POSCO Power’s consent in
its sole discretion, and provided, further, that the foregoing license shall be
subject to the payment by FCE to POSCO Power of royalties to be mutually
determined by the Parties in a commercially reasonable good faith manner, it
being understood and agreed that if the Parties are

 

19



--------------------------------------------------------------------------------



 



unable to reach agreement within sixty (60) days following the initial request
of FCE, the royalties determined pursuant to Section 4.4 above shall be final
and binding upon the Parties;
(iii) POSCO further agrees that POSCO shall, at the request of FCE, continue to
supply POSCO Modules to FCE, if such are in production, on terms and conditions
to be mutually agreed upon by the Parties in good faith; and
(iv) POSCO Power, on its own behalf and on behalf of POSCO Affiliates, shall pay
FCE all royalty amounts then due and owing as of the date of termination and all
reimbursement amounts then due and owing as of the date of termination and
actual damages.
The foregoing provisions of this Section 9.2 represent the sole and exclusive
remedy of FCE in the event of a material breach by POSCO Power.
9.3 POSCO Power Termination by Material Breach of FCE.
(a) In the event FCE materially breaches any representation or warranty or
materially fails to perform any obligation or undertaking to be performed by it
under this Agreement and any other Transaction Agreements and such material
breach or failure is not cured within sixty (60) days after notice from POSCO
Power specifying the nature of the breach, then, POSCO Power shall have the
right to terminate this Agreement after complying with the procedures set forth
in Article XIV below (except as noted below in Section 9.3(b)(i)).
(b) POSCO Power Remedy. In the event that POSCO Power terminates this Agreement
pursuant to Section 9.3(a) above:
(i) FCE shall pay to POSCO Power actual damages, plus, if the FCE Technology has
not been fully transferred to POSCO Power, as scheduled in the STTP, FCE shall
promptly and in a commercially reasonable manner transfer to POSCO Power all of
the remaining FCE Technology, and further acknowledge and agree that POSCO Power
shall be entitled to seek and obtain from FCE the specific performance of FCE’s
obligations under this section in the U.S. District Court for the Southern
District of New York, or in the event that court lacks jurisdiction, in any
competent court in the State of New York, if FCE fails to transfer the FCE
Technology to POSCO Power, as set forth in the STTP;
(ii) POSCO Power may retain all FCE Technology, including all copies and
summaries thereof, furnished by FCE prior to such termination;
(iii) POSCO Power shall have a non-exclusive perpetual license and right in and
of the FCE Technology to construct, assemble, manufacture, use, sell, import,
maintain, service, reconfigure and/or repair the POSCO Modules in the Korean
Market and to sell, maintain, service, reconfigure and/or repair the POSCO
Modules in the Non-Exclusive Territory; and provided, further, that the
foregoing license shall be subject to the payment by POSCO Power to FCE of
royalties to be mutually determined by the Parties in a commercially reasonable
good faith manner, it being understood and agreed that if the

 

20



--------------------------------------------------------------------------------



 



Parties are unable to reach agreement within sixty (60) days following the
initial request of FCE, the royalties determined pursuant to Section 4.4 above
shall be final and binding upon the Parties; and
(iv) FCE further agrees that FCE shall, at the request of POSCO Power, continue
to supply DFC Components on reasonable terms and conditions to be mutually
agreed upon by the Parties in good faith.
The foregoing provisions of this Section 9.3 represent the sole and exclusive
remedy of POSCO Power in the event of a material breach by FCE. For the purpose
of Section 9.3(b)(i) above, the Parties hereto consent to the jurisdiction of
such court in respect of any action or proceeding thereunder.
9.4 Return of FCE Technology. In the event this Agreement is terminated pursuant
to Section 9.1 or Section 9.2 above, POSCO Power shall return to FCE all FCE
Know-How, including all copies and summaries thereof, furnished by FCE prior to
such termination and shall not be permitted to make any further use of such FCE
Technology.
9.5 Return of POSCO Technology. In the event this Agreement is terminated
pursuant to Section 9.1 or Section 9.3 above, FCE shall return to POSCO Power
all POSCO Technology including all copies and summaries thereof, furnished by
FCE prior to such termination and shall not be permitted to make any further use
of such POSCO Technology.
9.6 Survival. Upon expiration or termination of this Agreement as provided
herein, or by operation of law or otherwise, all rights granted and all
obligations undertaken hereunder shall terminate forthwith except the following
provisions:
(a) Upon expiration of the Term, Sections 2.4 (‘License to POSCO Power Upon
Expiration of the Term’), 2.5 (‘License to FCE Upon Expiration of the Term,) and
4.4 (‘Royalty Determination Firm’) and Articles III (‘Ownership of Intellectual
Property’), IX (‘Termination’), X (‘Indemnification’), XI (‘Confidential
Information’), XII (‘Notices’) and XIII (‘Entire Agreement’); and
(b) Upon termination of this Agreement, Section 4.4 (‘Royalty Determination
Firm’), Articles III (‘Ownership of Intellectual Property’), IX (‘Termination’),
X (‘Indemnification’), XI (‘Confidential Information’), XII (‘Notices’) and XIII
(‘Entire Agreement’) and the full STTP.
X. INDEMNIFICATION
10.1 POSCO Power Obligations. POSCO Power shall indemnify and hold harmless FCE
and its affiliates, officers, directors, members, employees and agents, against
any and all judgments, damages, liabilities, costs and losses of any kind
(including reasonable attorneys’ and experts’ fees) (collectively, “Losses”)
that arise out of or relate to (i) any breach by POSCO Power of its
representations or warranties or covenants under this Agreement, (ii) any claim,
action or proceeding that arises from defects caused by the manufacture by POSCO
Power or POSCO Affiliates of POSCO

 

21



--------------------------------------------------------------------------------



 



Modules, or (iii) any claim, action or proceeding that arises from defects
caused by the servicing by POSCO Power or POSCO Affiliates of the FCE Products;
provided, however, that FCE must promptly notify POSCO Power in writing of any
such claim, action or proceeding (but the failure to do so shall not relieve
POSCO Power of any liability hereunder except to the extent that POSCO Power has
been materially prejudiced therefrom). POSCO Power may elect, by written notice
to FCE within ten (10) days after receiving notice of such claim, action or
proceeding to assume the defense thereof with counsel acceptable to FCE. If
POSCO Power does not so elect to assume such defense or disputes its indemnity
obligation with respect to such claim, action or proceeding, or if FCE
reasonably believes that there are conflicts of interest between FCE and POSCO
Power or that additional defenses are available to FCE with respect to such
defense, then FCE shall retain its own counsel to defend such claim, action or
proceeding, at POSCO Power’s defense. POSCO Power shall reimburse FCE for
expenses as these are incurred under this Section. FCE shall have the right, at
its own expense, to participate in the defense of any claim, action or
proceeding against which it is indemnified hereunder; provided, however, that
FCE shall have no right to control the defense, consent to judgment or agree to
settle any such claim, action or proceeding without the written consent of POSCO
Power unless FCE waives its right to indemnity hereunder. POSCO Power, in the
defense of any such claim, action or proceeding, except with the written consent
of FCE, shall not consent to entry of any judgment or enter into any settlement
which (i) does not include, as an unconditional term, the grant by the claimant
to FCE of a release of all liabilities in respect of such claims or
(ii) otherwise adversely affects the rights of FCE.
10.2 FCE Obligations. FCE shall indemnify and hold harmless POSCO Power and its
affiliates, officers, directors, members, employees and agents, against any and
all judgments, damages, liabilities, costs and losses of any kind (including
reasonable attorneys’ and experts’ fees) (collectively, “Losses”) that arise out
of or relate to (i) any breach by FCE of its representations, warranties,
covenants or agreements under this Agreement (it being understood and agreed
that any indemnity with respect to the FCE Products shall be governed by a
separate purchase order contract), (ii) any claim, action or proceeding that
arises from or relates to the servicing by FCE of POSCO Modules or FCE Products,
(iii) any claim, action or proceeding that arises from any licensor of FCE or
any third party, in or relating to the FCE Technology (it being understood and
agreed that this obligation includes an obligation to take all necessary steps
to ensure the continued use by POSCO Power of the FCE Technology, without
interruption), provided, however, that POSCO Power must promptly notify FCE in
writing of any such claim, action or proceeding (but the failure to do so shall
not relieve FCE of any liability hereunder except to the extent that FCE has
been materially prejudiced therefrom). FCE may elect, by written notice to POSCO
Power within ten (10) days after receiving notice of such claim, action or
proceeding to assume the defense thereof with counsel acceptable to POSCO Power.
If FCE does not so elect to assume such defense or disputes is indemnity
obligation with respect to such claim, action or proceeding, or if POSCO Power
reasonably believes that there are conflicts of interest between FCE and POSCO
Power or that additional defenses are available to POSCO Power with respect to
such defense, then POSCO Power shall retain its own counsel to defend such
claim, action or proceeding, at FCE’s defense. FCE shall reimburse POSCO Power
for expenses as these

 

22



--------------------------------------------------------------------------------



 



are incurred under this Section. POSCO Power shall have the right, at its own
expense, to participate in the defense of any claim, action or proceeding
against which it is indemnified hereunder; provided, however, that POSCO Power
shall have no right to control the defense, consent to judgment or agree to
settle any such claim, action or proceeding without the written consent of FCE
unless POSCO Power waives its right to indemnity hereunder. FCE, in the defense
of any such claim, action or proceeding, except with the written consent of
POSCO Power, shall not consent to entry of any judgment or enter into any
settlement which (i) does not include, as an unconditional term, the grant by
the claimant to POSCO Power of a release of all liabilities in respect of such
claims or (ii) otherwise adversely affects the rights of POSCO Power.
10.3 Limitation of Damage. In no event, whether as a result of breach of
contract, warranty, tort (including negligence), strict liability, indemnity, or
otherwise, shall either Party or its subcontractors or suppliers be liable to
the other Party for loss of profit or revenues, loss of use of the DFC Power
Plant or any associated equipment, cost of capital, cost of substitute
equipment, facilities, services or replacement power, downtime costs, claims of
the indemnified Party’s customers for such damages, or for any special,
consequential, incidental, indirect or exemplary damages.
XI. CONFIDENTIAL INFORMATION
11.1 POSCO Power Obligations. All written information marked “proprietary” or
“confidential” (or if oral, subsequently reduced to a writing so marked and
delivered to the receiving Party within thirty (30) days of its oral disclosure)
which FCE discloses to POSCO Power as a result of the provisions of this
Agreement, whether contained in blueprints, drawings, written reports, letters
or memoranda, process descriptions, operating procedures and other written data,
shall be treated as confidential unless (a) such information shall have been in
the possession POSCO Power prior to its receipt from the FCE, (b) such
information is or becomes part of the public knowledge or literature through no
fault of POSCO Power, or (c) such information shall otherwise become available
to POSCO Power from a source other than FCE, said source not being violative of
any obligation of secrecy with respect to such information. Information which is
so considered to be confidential shall be held by POSCO Power for its sole
benefit and used only in accordance with this Agreement; provided that POSCO
Power may share proprietary or confidential information with POSCO Affiliates
for the purpose set forth in Section 2.1(a)(iii) above; and, further provided,
that POSCO Power shall cause POSCO Affiliates to restrict the use so as to be
consistent with the terms of this Agreement and to restrict disclosure to its
employees, on a need-to-know basis, of any confidential or proprietary
information shared with POSCO Affiliates. POSCO Power shall use all reasonable
efforts to prevent the use of all or any part of such confidential information
belonging to FCE in any other connection or the transmission thereof to third
parties unless and until it has first obtained the written consent of FCE
specifically authorizing such use or transmission. The Parties understand that
information may be provided which is subject to a confidentiality agreement with
a third Party. The Parties agree that such information shall be held in
confidence in accordance with the terms of the third Party confidentiality
agreement. No Party shall be obligated to divulge third party confidential
information to the other Party. POSCO Power shall require, as a

 

23



--------------------------------------------------------------------------------



 



condition precedent to any agreement for any FCE Product or POSCO Product sale,
lease, or other similar transaction, that the purchaser, lessor or customer for
such transaction must agree to accept the terms of this paragraph, including the
requirement for any subsequent purchaser to accept the terms of this paragraph.
Any breach of the confidentiality provisions of this paragraph may be considered
material breach of this agreement by the non-breaching Party.
11.2 POSCO Affiliate. The Parties agree that each POSCO Affiliate shall enter
into a confidentiality agreement with POSCO Power containing the terms that are
substantially similar to the confidentiality provision set forth above.
11.3 FCE and POSCO Power Obligations. All obligations under this article shall
apply mutatis mutandis to the Parties.
XII. NOTICES
All notices pursuant to this Agreement shall be in writing and will be deemed to
have been duly given if delivered personally or by internationally recognized
courier service, or by facsimile to the parties at the addresses set forth
below.
if to FCE, to:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813
Facsimile: (203) 825-6079
Attention: Ben Toby
with copy to:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813
Facsimile: (203) 825-6069
Attention: Ross Levine
if to POSCO Power, to:
POSCO Power
POSTEEL Tower 20th Fl. 735-3
Yeoksam-dong, Gangnam-gu
Seoul, 135-080 KOREA
Attention: Taehyoung (TH) Kim
All notices under this Agreement that are addressed as provided in this Section
(i) if delivered personally or by internationally recognized courier service,
will be deemed given upon delivery or (ii) if delivered by facsimile, will be
deemed given when confirmed. Either Party from time to time may change its
address or designee for

 

24



--------------------------------------------------------------------------------



 



notification purposes by giving the other Party notice of the new address or
designee and the date upon which such change will become effective.
XIII. ENTIRE AGREEMENT
This Agreement, including any Exhibits and Schedules attached hereto, and any
other Transaction Agreements which are incorporated into this Agreement by this
reference, constitute the full and complete statement of the agreement of the
Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, whether written or oral, between
the Parties with respect to the subject matter hereof. There are no
representations, understandings or agreements relating to this Agreement that
are not fully expressed in this Agreement other than those representations,
understandings or agreements contained in the other Transaction Agreements. To
the extent there is any inconsistency between this Agreement and any other
Transaction Agreements, the provisions of this Agreement shall prevail.
XIV. APPLICABLE LAW AND ARBITRATION
14.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, U.S.A., without
giving effect to any choice of law rules that may require the application of the
laws of another jurisdiction.
14.2 Efforts to Resolve by Mutual Agreement. Any dispute, action, claim or
controversy of any kind arising from or in connection with this Agreement or the
relationship of the Parties under this Agreement (the “Dispute”) whether based
on contract, tort, common law, equity, statute, regulation, order or otherwise,
shall be resolved as follows:
(i) Upon written request of either FCE or POSCO Power, the Parties shall meet
and attempt to resolve any such Dispute. Such meetings may take place via
teleconference or videoconference. The Parties shall meet as often as the
Parties reasonably deem necessary to discuss the problem in an effort to resolve
the Dispute without the necessity of any formal proceeding.
(ii) Formal proceedings for the resolution of a Dispute may not be commenced
until the later of (i) the Parties concluding in good faith that amicable
resolution through continued negotiation of the matter does not appear likely;
or (ii) the expiration of a sixty (60) day period immediately following the
initial request by either Party to resolve the Dispute; provided, however, that
this Section 14.2 will not be construed to prevent a Party from instituting
formal proceedings earlier to avoid the expiration of any applicable limitations
period, to preserve a superior position with respect to other creditors or to
seek temporary or preliminary injunctive relief.
14.3 ICC Arbitration. If the Parties are unable to resolve any Dispute pursuant
Section 14.2 above and except as otherwise specified in Section 9.3(b)(i), the
Dispute shall be finally settled under the Rules of Arbitration (the “Rules”) of
the International Chamber of Commerce (“ICC”) by three (3) arbitrators
designated by the Parties. Each

 

25



--------------------------------------------------------------------------------



 



Party shall designate one arbitrator. The third arbitrator shall be designated
by the two arbitrators designated by the Parties. If either Party fails to
designate an arbitrator within thirty (30) days after the filing of the Dispute
with the ICC, such arbitrator shall be appointed in the manner prescribed by the
Rules. An arbitration proceeding hereunder shall be conducted in London, U.K.,
and shall be conducted in the English language. The decision or award of the
arbitrators shall be in writing and is final and binding on both Parties. The
arbitration panel shall award the prevailing Party its attorneys’ fees and
costs, arbitration administrative fees, panel member fees and costs, and any
other costs associated with the arbitration, the enforcement of any arbitration
award and the costs and attorney’s fees involved in obtaining specific
performance of an award; provided, however, that if the claims or defenses are
granted in part and rejected in part, the arbitration panel shall
proportionately allocate between the Parties those arbitration expenses in
accordance with the outcomes; provided, further, that the attorney’s fees and
costs of enforcing a specific performance arbitral award shall always be paid by
the non-enforcing Party, unless the applicable action was determined to be
without merit by final, non-appealable decision. The arbitration panel may only
award damages as provided for under the terms of this Agreement and in no event
may punitive, consequential and special damages (or as otherwise specified in
this Agreement, including, without limitation, Section 10.3) be awarded. In the
event of any conflict between the Rules and any provision of this Agreement,
this Agreement shall govern.
14.4 Waiver of Jury Trial. The Parties hereto hereby irrevocably waive, to the
fullest extent permitted by Applicable Law, any and all right to trial by jury
in any legal proceeding arising out of or relating to Section 9.3(b)(i).
XV. MISCELLANEOUS
15.1 Amendment. This Agreement may not be modified or amended except by a
writing duly signed by the authorized representatives of both Parties.
15.2 Severability. In the event any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect, said
provision(s) shall be deemed severed and deleted here from and the validity,
legality and/or enforceability of the remaining provisions contained herein
shall not in any way be affected or impaired thereby.
15.3 Government Information. Nothing in this Agreement shall authorize the
disclosure of, or access to, classified or restricted information, material or
know-how of the Government of the United States of America to persons not
authorized or licensed to disclose or receive such classified or restricted
information.
15.4 Independent Contractors. The Parties are independent contractors, and
nothing contained in this Agreement shall be construed as (a) giving either
Party the power to direct and control the day-to-day activities of the other,
(b) constituting either Party as a partner, a joint venture, a co-owner or a
fiduciary of the other or (c) creating any other form of legal association that
would impose liability on one Party for the act or

 

26



--------------------------------------------------------------------------------



 



failure to act of the other or as providing either Party with the right, power
or authority (express or implied) to create any duty or obligation of the other.
15.5 Assignment. This Agreement will be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns. Neither Party
may, nor will it have the power to, assign this Agreement, or any part hereof,
without the prior written consent of the other Party, and any such unauthorized
assignment shall be null and void, except that the Parties acknowledge and agree
that POSCO Power may, without the consent of FCE assign its rights and
obligations to any entity controlled by POSCO Power or a POSCO Affiliate,
provided that POSCO Power remains liable for the obligations set forth in this
Agreement and in other Transaction Documents to which it is a Party. In the
event of any other assignment of this Agreement by either Party, the assignee
shall assume, in writing (in form and substance reasonably satisfactory to the
other Party), the rights and obligations of the assigning Party under this
Agreement.
15.6 No Third Party Beneficiary. Except as expressly contemplated herein, this
Agreement shall be binding upon and inure solely to the benefit of each Party
hereto and nothing in this Agreement is intended to confer upon any other person
or entity any rights or remedies of any nature whatsoever under or by reason of
this Agreement.
15.7 Headings. The headings preceding the text of Articles and Sections included
in this Agreement and the headings to Exhibits and Schedules attached to this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.
15.8 Right to Injunction; Specific Performance. The Parties further acknowledge
and agree that POSCO Power will suffer irreparable harm, which is not
compensable by monetary damage in the event the FCE Technology has not been
fully transferred to POSCO Power at the time of the termination of this
Agreement due to a material breach by FCE hereunder. Accordingly, the Parties
agree that POSCO Power shall be entitled to an injunction or injunctions to
enforce specifically the transfer of the FCE Technology to POSCO Power in
accordance with Section 9.3(b)(i) above. The Parties further acknowledge and
agree that each Party will suffer irreparable harm, which is not compensable by
monetary damage, in the event the other breaches its obligations under
Article XI. Accordingly, in the event of a breach by one Party of such
obligations, the other shall be entitled to injunction or injunctions to enforce
and remedy such breach in addition to all other remedies available at law or in
equity.
15.9 Force Majeure. Neither Party shall be liable to the other for a failure to
perform any of its obligations under this Agreement, except for payment
obligations under this Agreement, during any period in which such performance is
delayed due to a Force Majeure, and if such Party notifies the other of the
delay; provided, however, that in the event a period of Force Majeure restricts
a Party’s performance for greater than 120 days, the non-restricted Party may
terminate this Agreement without further cause and without liability for such
termination. The date of delivery shall be extended for a period equal to the
period of a delay due to Force Majeure, in addition to any additional time as
may be reasonably necessary to overcome the effect of such excusable delay;
provided,

 

27



--------------------------------------------------------------------------------



 



further, that the Party seeking relief under this Section 15.9 shall promptly
notify the other of the Force Majeure event, the anticipated resolution of such
event, the actual resolution of such event and the actual impact on its
obligations hereunder.
XVI. SALES TARGETS AND EXCLUSIVITY
16.1 Sales Targets. The Parties acknowledge that this Agreement is based on,
among other things, the business plan as to the sales expectations set forth in
Exhibit D attached hereto.
(a) In the event the cumulative sales of Fuel Cell Stack Modules in the Korean
Market as of December 31, 2013, have not reached the target figure of 112 MW as
set forth in Exhibit D, the Parties shall undertake a performance review in good
faith and in a commercially reasonable manner to determine the feasibility and
desirability of the continuation of the exclusivity set forth in
Sections 2.1(a)(i) and 2.2 hereunder, as well as the Korean Market exclusivity
provisions set forth elsewhere in the Transaction Agreements. The performance
review shall take into consideration, among other things, past performance,
market conditions, business prospects, profitability, bona fide efforts by the
Parties, quality issues affecting marketability and future plans. In the event
that after discussions in good faith the Parties are not able to agree, disputes
shall be resolved through Sections 14.2 and 14.3 above. The decision or award of
the arbitrators pursuant to Section 14.3 shall be final and binding on both
Parties.
(b)(i) It is acknowledged and agreed by POSCO Power that during the term of this
Agreement, POSCO Power shall make commercially reasonable efforts to
commercialize the technology licensed hereunder in the Korean Market; and
(ii) it is acknowledged and agreed by FCE that during the term of this
Agreement, FCE shall make commercially reasonable efforts to improve and enhance
the DFC technology to maintain market competitiveness.
The Parties shall undertake subsequent performance review(s) from time to time
on dates to be mutually agreed by the parties, starting January 1, 2014, but no
more than once in two (2) year intervals during the term of this Agreement. The
performance review shall take into consideration, among other things, past
performance, market conditions, business prospects, profitability, bona fide
efforts by the Parties, quality issues affecting marketability and future plans.
In the event that after discussions in good faith the Parties are not able to
agree, disputes shall be resolved through Sections 14.2 and 14.3 above. The
decision or award of the arbitrators pursuant to Section 14.3 shall be final and
binding on both Parties.

 

28



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in a
manner binding upon them by their duly authorized officers as of the date first
above written.

            FUELCELL ENERGY, INC.
      By:           Name:           Title:          
POSCO POWER
      By:           Name:           Title:      

 

29



--------------------------------------------------------------------------------



 



         

EXHIBIT A (STTP)
*

      *  
Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
(IMAGE) [c91671c9167101.gif]
October 23, 2009
Mr. R. D. Brdar
President and Chief Executive Officer
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813

Subject:   Approval of Transfer of Fuel Cell Technology
Cooperative Agreement DE-FC21-95MC31184

Gentleman:
In accordance with my delegated authority, I accept the “adequate recognition”
as set forth in your letter dated October 19, 2009 and October 23, 2009. I
hereby approve your request to transfer fuel cell technology from FuelCell
Energy, Inc. (FCE) to POSCO of South Korea in accordance with the following
conditions identified. FCE will transfer fuel cell stack assembly and
conditioning know-how, as well as design drawings and data related to
“non-repeating” components of the fuel cell stack module (i.e. components other
than the core fuel cell technology). Non-repeating components include stack
supporting hardware enclosures, insulation, and piping, but exclude the core
fuel cell component designs, materials, and manufacturing processes, as well as
designs and manufacturing processes related to FCE’s proprietary direct internal
reforming technology. Under the proposed new agreement, FCE would continue to
manufacture the core fuel cell units in Connecticut, and ship them to POSCO
Power in South Korea.
The Adequate Recognition consists of two parts:
a) Increase Cost Share for Phase II of the Office of Fossil Energy Coal Based
Fuel Cell Program from $5.2 million to $6.2 million (+ $1 million).
b) The increase in U. S. manufacturing of “core fuel cell components” directly
related to the increased sales outside the U. S.
This approval is provided pursuant to Cooperative Agreement DE-FC21-95MC31184
between FCE and NETL.

     
 
  Sincerely,
 
  -s- Carl O. Bauer [c91671c9167102.gif]
 
  Carl O. Bauer
 
  Director

                          626 Cochrans Mill Road, P.O. Box 10940, Pittsburgh, PA
15236
wayne.surdoval@netl.doe.gov@netl.doe.gov   •   Voice (412) 386-6002   •   Fax
(412) 386-4822   •   www.netl.doe.gov

 





--------------------------------------------------------------------------------



 



EXHIBIT C (LIST OF PATENTS)

                      FCE File No.   U.S. PAT. NO.   TITLE   Country   Issued  
Expires B429-086   7,494,736  
Dielectric Frame Assembly and Fuel Cell Manifold
  U.S.   2/24/2009   2/25/2027 B429-057 CIP   7,393,605  
Fuel Cell End Unit with Integrated Heat Exchanger
  U.S.   7/1/2008   5/18/2026 B429-051   7,323,270  
Modular Fuel Cell Stack Assembly
  U.S.   1/29/2008   12/1/2025 B429-083   7,294,427  
Manifold Gasket Accommodating Differential
  U.S.   11/13/2007   7/12/2025        
Movement of Fuel Cell Stack
            B429-085   7,276,304  
Fuel Cell System Including a Unit for Electrical
  U.S.   10/2/2007   6/20/2025        
Isolation of a Fuel Cell Stack From a Manifold
Assembly and Method Therefor
            B429-057   7,070,874  
Fuel Cell End Unit with Integrated Heat Exchanger
  U.S.   7/4/2006   12/24/2022 B429-046   6,902,840  
Fuel Cell System with Mixer/Eductor
  U.S.   6/7/2005   7/2/2022     ZL03815646.6  
 
  China             4146427  
 
  Japan         B429-058   6,964,825  
Compliant Manifold Gasket
  U.S.   11/15/2005   7/24/2023     770810  
 
  Korea   10/22/2007     B429-048   6,887,611  
Flexible Fuel Cell Gas Manifolds
  U.S.   5/3/2005   10/3/2022     4317132  
 
  Japan   5/29/2009     B429-054   6,797,425  
Fuel Cell Stack Compressive Loading System
  U.S.   9/28/2004   12/24/2022     ZL03825719.X  
 
  China   8/15/2007         4153491  
 
  Japan   7/11/2008         1 590 846  
 
  EPO   3/11/2009         603 26 650.0-08  
 
  Germany   3/11/2009     B429-043   6,531,237  
Manifold and Sealing Assembly for Fuel Cell Stack
  U.S.   3/11/2003   3/1/2021     ZL02805816.X  
 
  China   3/21/2007         4318667  
 
  India   5/29/2009     B429-040   6,514,636  
Ultra-Smooth Dielectric Members for Liquid
  U.S.   2/4/2003   12/13/2020        
Electrolyte Fuel Cells
                ZL01820569.0  
 
  China   2/7/2007         216427  
 
  India   9/19/2005     B429-038   6,461,756  
Retention System for Fuel Cell Stack Manifolds
  U.S.   10/8/2002   8/21/2020     ZL01813533.1  
 
  China   1/18/2006         196,113  
 
  India   9/19/2005         3736765  
 
  Japan   11/4/2005     B429-035   6,410,161  
Metal-Ceramic Joint Assembly
  U.S.   6/25/2002   4/15/2019 B429-041   6,413,665  
Fuel Cell Stack Compression System
  U.S.   7/2/2002   8/31/2020     ZL01814724.0  
 
  China   10/5/2005         196,112  
 
  India   9/19/2005     40128   5,110,692  
Gasket for Molten Carbonate Fuel Cell
  U.S.   5/5/1992   8/20/2010     0472152  
 
  EPO   5/24/1995         P69109971.5  
 
  Germany   5/24/1995    

      Note:  
1. U.S. Patents and foreign counterparts (if any) are grouped together.
   
 
   
2. Expiration dates are the same for U.S. and foreign counterpart patents.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D ( SALES TARGETS)
*

      *  
Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A (POSCO Affiliates)
POSCO Affiliates shall include the following companies:
POSCO, a Korean corporation having a place of business at 1 Goedong-dong,
Nam-gu, Pohang, Kyungbuk 790-704, Korea
POSCON, a Korean corporation having a place of business at 606 Ho-dong Nam-gu,
Pohang, Kyungbuk 790-719, Korea
POSMEC, a Korean corporation having a place of business at 322-4 Janghung-dong
Nam-gu, Pohang, Kyungbuk 790-714, Korea
POSCO E&C, a Korean corporation having a place of business at 568-1 Goedong-dong
Nam-gu, Pohang, Kyungbuk 790-704, Korea
POSTEEL, a Korean corporation having a place of business at 735-3 Posteel Tower
Yeoksam-dong Gangnam-gu Seoul 135-080, Korea

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B (Non-Exclusive Territory)
The Non-Exclusive Territory shall include all countries and jurisdictions,
except as noted below:

      Western Europe   Eastern Europe
Andorra
  Albania
Austria
  Bulgaria
Belgium
  Czech Republic
Cyprus
  Slovakia
Denmark
  Hungary
Federal Republic of Germany
  Poland
Finland
  Romania
France
  All states of the former USSR Great Britain and including, but not limited to
Northern Ireland CIS (Commonwealth of Independent States)
Greece
   
Greenland
  Yugoslavia
Ireland
  Slovenia
Iceland
  Croatia
Italy
   
Liechtenstein
   
Luxembourg
  Asia
Malta
  Japan
Monaco
   
Netherlands
   
Norway
   
Portugal
   
San Marino
   
Spain
   
Sweden
   
Switzerland
   
The Vatican State
   
 
   
Middle East
   
Bahrain
  Yemen, Arab Rep.
Iran
  Yemen, Peoples Rep.
Iraq
  United Arab Emirates (UAE)
Israel
   
Jordan
   
Kuwait
   
Lebanon
   
Oman
   
Qatar
   
Saudi-Arabia
   
Syria
   
Turkey
   
 
   
North America
   
United States
   
Canada
   
Mexico
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE C (FCE Previously Granted Distribution Rights)

                  Distributor   Type of Agreement   Effective Date   Expiration
  Rights in Korea
BOC Limited (Linde Group)
  Market Development Agreement (“MDA”)   11/2/2006   11/1/2009   Yes
 
               
Caterpillar Inc.
  Purchase and Marketing Agreement   4/26/2002   4/25/2012   Yes
 
               
Marubeni (Japan)
  Alliance Agreement   6/15/2001   6/14/2011   Rights in Korea Waived by
Agreement
 
               
MTU CFC Solution, GmbH
  Cell License   12/15/1999   12/14/2009   No
 
               
MTU CFC Solution, GmbH
  BOP Cross-License   7/16/1998   7/15/2008   No
 
               
Pfister Energy
  MDA   6/26/08   6/26/2010   No
 
               
American Wind Power & Hydrogen
  MDA   1/2/08   1/2/10   No
 
               
Enbridge
  MDA   11/4/03   10/31/10   No
 
               
Logan Energy
  MDA   10/28/08   10/27/10   No
 
               
Powerhouse Energy
  MDA   11/1/07   11/1/09   No
 
               
PPL Energy
  Distributor Agreement   9/21/00   12/31/10   No
 
               
Western Energy Marketers
  MDA   11/8/07   11/7/10   No

 

 